Exhibit 99.1 ICON Income Fund Ten, LLC Portfolio Overview Second Quarter 2013 Table of Contents Introduction to Portfolio Overview 1 Portfolio Overview 1 Transactions with Related Parties 2 Financial Statements 3 Forward Looking Statements 7 Additional Information 7 ICON Income Fund Ten, LLC As of October 18, 2013 Introduction to Portfolio Overview We are pleased to present ICON Income Fund Ten, LLC’s (the “Fund”) Portfolio Overview for the quarter ended June 30, 2013.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund raised approximately $150,000,000 commencing with our initial offering on June 2, 2003 through the closing of the offering on April 5, 2005. In May 2010, we entered our liquidation period, which is expected to continue for several more years.During the liquidation period, we began the gradual, orderly termination of the Fund’s operations and affairs, and liquidation or disposition of our equipment, leases and financing transactions. Additionally, during the liquidation period, you may receive distributions that are generated from net rental income or equipment sales when realized.In some months, the distribution may be larger, in some months the distribution may be smaller, and in some months there may not be any distribution. Portfolio Overview As of June 30, 2013, our portfolio consisted of the following investments: AET, Inc. Limited Structure: Lease Collateral: Two Aframaz product tankers. Expiration Date 11/14/2013 ZIM Israel Navigation Co. Ltd. Structure: Lease Collateral: Twocontainer vessels. Expiration Dates: 03/31/2016 03/31/2017 1 ICON Income Fund Ten, LLC Transactions with Related Parties Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations. During the three months ended June 30, 2013, our Manager suspended the collection of management fees and administrative expense reimbursements of approximately $228,000 and $61,000, respectively. During the six months ended June 30, 2013, our Manager suspended the collection of management fees and administrative expense reimbursements of approximately $453,000 and $130,000, respectively. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our Manager of $25,505 and $50,758 for the three and six months ended June 30, 2013, respectively. We paid distributions to our Manager of $8,586 and $64,142 for the three and six months ended June 30, 2012, respectively. Additionally, our Manager’s interest in the net income attributable to the Fund was $9,265 and $19,326 for the three and six months ended June 30, 2013, respectively. Our Manager’s interest in the net income attributable to the Fund was $7,977 and $15,560 for the three and six months ended June 30, 2012, respectively. Fees and other expenses paid or accrued by us to our Manager or its affiliates were as follows: Three Months Ended June 30, Six Months EndedJune 30, Entity Capacity Description ICON Capital, LLC Manager
